DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 7/21/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OCHAIA  et al (US 2020/0227196).
Regarding claim 1, OCHIAI discloses a wire-wound inductor (Fig. 5A) comprising: a core (Fig. 5B, 101) including a columnar winding core portion (Fig. 5B, 101/103) having a side surface (Fig. 5B, side of 101) extending in an up-down direction (Fig. 5B), an upper flange (Fig. 5B, top 102) disposed at an upper end of the winding core portion (Fig. 5B), and a lower flange (Fig. 5B, bottom 102) disposed at a lower end of the winding core portion (Fig. 5B); a pair of terminal electrodes (Fig. 5A, 104) formed at the lower flange (Fig. 5A); and a wire (Fig. 5A, 103) wound around the side surface of the winding core portion (Fig. 5A), the wire having both end portions coupled to respective terminal electrodes (Fig. 5A), wherein a ratio Sa/Sb of a cross-sectional area Sa to a lateral area Sb is one or more (see below explanation), where the cross-sectional area Sa is an area of cross section of the winding core portion (area of winding section [see below]), a side-surface extension portion is defined in the up-down direction when the side surface of the winding core portion is virtually extended in the up-down direction (Fig. 5B), and the lateral area Sb is an area of the side-surface extension portion that passes through the upper flange (area of a ribbon extending along circumference of center winding portion up the height of the flange [see below]).  
Explanation: 
Sa = π (r)^2 = π (1/2 * (0.5-2mm [0015]))^2 = π (0.0625-1 mm2)
Sb = 2(π)r * length in in axil direction = 2(π) (0.25-1mm [0015]) * (0.2-0.8mm [0015]) = π (0.1-1.6mm2)
This results in multiple overlaps where Sa/Sb would be greater than 1 such as when the diameter of the winding portion is 2mm [0015] (diameter = 2r) and the length in in axil direction is 0.2mm [0015].
Sa = π     and     Sb = 0.4 π      so      π/0.4 π = 2.5 which is greater than 1 which teaches the claim limitations. 
Regarding claim 2, OCHIAI further discloses that the wire is wound around the side surface of the winding core portion and is side of a peripheral edge of the upper flange (Fig. 5B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OCHAIA  et al (US 2020/0227196).
Regarding claim 3, OCHIAI fails to fully teach that the lateral area Sb is from 3.3 mm2 to 13.8 mm2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the lateral area Sb is from 3.3 mm2 to 13.8 mm2, in order to increase the size of the devise to best suite the size and characteristics needed by the user while not effecting the workability of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, OCHIAI fails to fully teach that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2, in order to increase the size of the devise to best suite the size and characteristics needed by the user while not effecting the workability of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, OCHIAI fails to fully teach that the lateral area Sb is from 3.3 mm2 to 13.8 mm2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the lateral area Sb is from 3.3 mm2 to 13.8 mm2, in order to increase the size of the devise to best suite the size and characteristics needed by the user while not effecting the workability of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, OCHIAI fails to fully teach that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2, in order to increase the size of the devise to best suite the size and characteristics needed by the user while not effecting the workability of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, OCHIAI fails to fully teach that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2, in order to increase the size of the devise to best suite the size and characteristics needed by the user while not effecting the workability of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, OCHIAI fails to fully teach that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the cross-sectional area Sa is from 3.6 mm2 to 60.8 mm2, in order to increase the size of the devise to best suite the size and characteristics needed by the user while not effecting the workability of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Additional Relevant Prior Art:
HORIE (US 2020/0105451) teaches relevant art in Fig. 1-4.
ITO et al (US 2019/0172623) teaches relevant art in Fig. 2A-10.
KOBAYASHI et al (US 2018/0322996) teaches relevant art in Fig. 1-2.
MIYAMOTO (US 2018/0182528) teaches relevant art in Fig. 1.
Marusawa (US 2015/0022309) teaches relevant art in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848